Ingraham, J. (dissenting) :
The respondent, being the purchaser of property -sold under a judgment of foreclosure and sale, was ordered by the court to com*613píete her purchase of' the premises that had been struck down to her upon the sale, within five days- after a service of the copy of the order upon her. That order not having been complied with, the plaintiff made a motion to punish her for contempt. The affidavit upon which this application is made does not show that the property purchased was worth less than that bid by the respondent, or that either the plaintiff, or any other party to the action, has suffered any damage by the failure of the respondent to comply with this order. There is no doubt but that the order requiring the purchaser- to complete her purchase was a valid order, and I think that a failure to comply with such order is within subdivision 3 of section li of the Code. In a case to punish under this section, however, it must appear that a right or remedy of a party to a civil - proceeding has been defeated, impaired, impeded or prejudiced by such disobedience. There are no facts here to show that any party has been injured by the refusal of the respondent to comply with the order of the court. She had paid ten per cent of her bid, at the time of sale, to the referee, and it does not appear that, upon a resale of the property, it cannot be sold for such a price as will indemnify the parties to the action for any loss that may have been sustained in consequence of the failure of this respondent to complete the purchase.
The application was addressed to the discretion of .the court below, and unless some right or interest of one of the parties to the action was prejudiced by the refusal of the court to punish for contempt, I do not think that the court should, in a case of this kind, reverse the order. . • . ,
Order reversed, with ten dollars costs and disbursements,. and motion granted, with ten dollars costs. ■